NO. 07-09-00378-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                     JUNE 18, 2010


                        EDWIN D. SEWARD, JR., APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2008-421,445; HONORABLE CECIL G. PURYEAR, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      Appellant, Edwin D. Seward, Jr., was indicted on two counts of arson. Prior to

trial, appellant and his trial counsel advised the trial court that appellant would enter a

plea of guilty without any recommendation as to punishment.            After admonishing

appellant, the trial court proceeded to hear the evidence regarding punishment.

Appellant was found guilty of arson and sentenced to serve 20 years in the Institutional

Division of the Texas Department of Criminal Justice. It is from this judgment that

appellant appeals. We affirm the trial court’s judgment.
       Appellant=s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court=s judgment. Additionally, counsel has

certified that he has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of his right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The court has

also advised appellant of his right to file a pro se response. Appellant has not filed a

response.


       By his Anders brief, counsel raised three grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005).     We have found no such arguable grounds and agree with

counsel that the appeal is frivolous.




                                            2
       Accordingly, counsel=s motion to withdraw is hereby granted and the trial court=s

judgment is affirmed. 1




                                                       Mackey K. Hancock
                                                            Justice


Do not publish.




       1
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.

                                            3